Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00090-CV
____________

THE METHODIST HOSPITAL, Appellant

V.

BRENDA WAHLENBERG, Appellee



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2007-20076



MEMORANDUM OPINION
	Appellant has filed an unopposed  motion to dismiss its appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.